Judgment unanimously affirmed. Memorandum: We disapprove of the District Attorney’s statement in his opening to the jury that he would possibly call an additional police officer but might not do so if he felt that the testimony would be just cumulative thereby giving the impression that although the additional police officer was not called his testimony would have been consistent with the evidence given by the officer who did testify. Since the statement did not affect the substantial rights of the defendant in this case, we disregard it (Code Crim. Pro., § 542). (Appeal from judgment of Brie *625County Court convicting defendant of grand larceny, second degree.) Present —‘Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.